Citation Nr: 1514810	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  07-26 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued an assigned 50 percent disability rating for service-connected PTSD.

The record in this case includes evidence that the Veteran is unable to work due to his service-connected disabilities, including PTSD.  In the context of an increased rating claim, this evidence could raise a derivative claim of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  However, this Veteran has already been awarded a TDIU which encompasses the entire period on appeal.  See May 2011 Rating Decision.  Therefore, no further discussion of the TDIU issue is necessary.

This appeal has been processed through the Veterans Benefits Management System (VBMS) paperless claims processing system.  It is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay that has occurred in adjudicating the Veteran's claim.  However, further development is necessary in order to fully and fairly decide the claim.

The Veteran's claim was most recently adjudicated by the AOJ in a November 2009 supplemental statement of the case (SSOC).  Since that time, additional treatment records and VA examinations pertinent to the claim have been added to the record.  This evidence has not been reviewed by the AOJ, and the Veteran has not waived such review.  See 38 C.F.R. § 20.1304(c) (2014) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

Moreover, the most recent VA examination for PTSD was conducted in May 2010, almost 5 years ago.  The most recent VA treatment records contained in the claims file are dated only through March 2011.  In order to obtain an accurate, up-to-date assessment of the Veteran's PTSD, his more recent treatment records should be obtained, and he should be afforded a new VA examination.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from April 2011 through the present and associate them with the claims file.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of the Veteran's PTSD, and its impact on his occupational and social functioning.  The claims file should be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

3.  Review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




